Citation Nr: 0818979	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  99-13 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of  10 percent for 
chronic low back pain due to degenerative joint disease of 
the lumbar spine for the period on appeal beginning on 
January 15, 1999 and ending December 1, 2002.

2.  Entitlement to a rating in excess of 40 percent for 
chronic low back pain due to degenerative joint disease of 
the lumbar spine for the period on appeal beginning on 
December 2, 2002 to the present date.

3.  Entitlement to a rating in excess of 10 percent for 
thrombophlebitis of the left leg.


REPRESENTATION

Appellant represented by:	Daniel Kasnegor, Attorney at 
Law



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
August 1991.  This case comes to the Board of Veterans' 
Appeals (Board) from a rating decision of the Montgomery, 
Alabama Regional Office (RO).

Pursuant to a July 2007 Joint Motion for Partial Remand, the 
Board's March 2006 denial of an increased rating for a low 
back disability was remanded back to the Board by the United 
States Court of Appeals for Veterans Claims (CAVC) in July 
2007 for readjudication by the Board.  Also in March 2006, 
the Board remanded the claim for an increased rating for 
thrombophlebitis of the left leg and this is now again before 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Per the July 2007 Joint Motion and the veteran's statements, 
the veteran claims that both her low back disability and her 
left leg disability have resulted in her unemployment.  A 
July 2004 statement from her former employer indicates that 
her work was suffering as a result of her back condition.  
The veteran indicated to the VA examiner in January 2005 that 
both disabilities were extensively impacting her ability to 
work.  A new examination must be undertaken to consider 
whether extraschedular consideration is warranted as a result 
of the impact her disabilities have on her employment.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for VA 
examinations regarding her low back 
disability (to include neurological 
examination) and her left leg 
thrombophlebitis.  Have each examiner 
review the claims file and make a note of 
such review in the examination report.  
Have each examiner thoroughly examine the 
veteran and conduct all necessary tests to 
determine the severity of her service-
connected disabilities.  The examiners 
should include an opinion as to whether 
either her low back disability or her left 
leg disability, each individually and 
together, have resulted in the veteran's 
inability to work.

2.  Review the examination reports and if 
they are in any way inadequate, return 
them for revision.

3.  Thereafter, readjudicate the claim on 
appeal to include determining whether such 
an exceptional or unusual disability 
picture is presented with regards to 
either disability such as to indicate 
marked interference with employment as to 
render impractical the application of the 
regular schedular standards.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

